Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This following is a Final Office Action is in response to Applicant's amendment received December 27, 2021. Applicant’s amendment only amended dependent claim 9.  Claims 1-20 are currently pending. 
				 
Response to Amendment
3. 	The 35 U.S.C. 101 rejection of claims 1-20 in the previous action is maintained, and the 35 U.S.C. 103 rejection of claims 1-20 in the previous action is maintained.
 				
Response to Arguments

4. 	Applicant's arguments filed on December 27, 2021 have been fully considered but they are not persuasive. Specifically Applicant asserts that the present claims are directed to technological subject matter and not to a judicial exception. Applicant further supported his assertion by arguing on page 11 “The court in McRO held that the claims at issue were patent eligible and improved a technological process because they recited specific rules for animation on a computer. McRO, Inc. v. Bandai Namco Games America Inc., 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)”. Applicant further argues that the claims are squarely related to technology and are not directed to an abstract.
	that the present claims are directed to technological subject matter and not to a judicial exception 
	In response to Applicant's arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims represent a technological improvement similar to the McRO decision, the examiner respectfully disagrees. 
  	In McRO, the Federal Circuit concluded that the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules were not directed to an abstract idea. McRO, 837 F.3d at 1316, 120 USPQ2d at 1103. The basis for the McRO court's decision was that the claims were directed to an improvement in computer animation. The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. 837 F.3d at 1313, 120 USPQ2d at 1101. The McRO court found that the claims clearly improved the functioning of the claimed computer and that the claims directed to recite improvement (e.g. rules). Further the court found that the specification clearly disclosed that the claimed improvement improved the functioning of the computer. 
 	In sharp contrast to the McRO decision the instant application merely claims a method that can be performed in a human mind or via pen and paper. Further the claims merely recite a general linking to the use of the abstract idea to a particular technological environment (i.e. a processor). The recite processor merely performs generic computer functions of receiving, processing and displaying data. The performance of the processor is not improved in any way. Further Applicant's disclosure lacks any discussion of improving the performance of the underlying technological environment. The processor merely 'executes' the abstract idea and is used merely a tool. The claims are not directed to improving computer performance and do not recite any such benefit. Further Applicant's specification does not disclose any teachings related to improving computer performance. 
 	The claims are directed to a mental process, wherein the method steps can be readily performed in the human mind or via pen and paper. The claims do not recite or disclose improvements to a computer or any other technology (only a generic processor is disclosed), MPEP 2106.0S(a). The claims do not apply or involve a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. The claims do not apply or perform the abstract idea with a particular machine, M PEP 2106.06b. The claims to do transform or reduce a particular article to a different state or thing (data remains data when processed by a computer), MPEP 2106.0Sc. The claims do not apply or use the abstract idea in a meaningful way beyond generally linking the use of the abstract idea to a particular technological environment (i.e. a processor), such that the claims are a drafting effort to monopolize the abstract idea (i.e. the claims do not integrate the abstract idea into a practical application of the abstract idea).
  	In response to Applicant's arguments that the present claims are directed to technological subject matter and not to a judicial exception, the examiner respectfully disagrees. The claims are directed to a well-known business practice of receiving a selection of a link to an online service for food. While the claims may represent an improvement to the business process of online service, in no way either claimed or disclosed represent a practical application. 
 	 Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)-(h)). See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55. A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54.	
	
	For example, limitations that are indicative of "integration into a practical application" include:
	    .	  Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP § 2106.05(a); 
    . 	Applying the judicial exception with, or by use of, a particular machine - see MPEP § 2106.05(b);
. 	Effecting a transformation or reduction of a particular article to a 
different state or thing - see MPEP §2106.05(c); and 
	  .      Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a 
practical application"
include:
   .        Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);

.         Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
	    .         Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

	In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application. The identified additional non-abstract elements recited in the independent claims are: a processor (Claims 10 and 19), a computer readable storage medium storing computer executable instructions that when executed by a computing device (Claim 10), a computer (Claim 19). These generic computer hardware merely performs generic computer functions of receiving, processing and transmitting data and represent a purely conventional implementation of applicant's task management and do not represent significantly more than the abstract idea. See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
These recited additional elements are merely generic computer 
components. The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application. See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)). The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e) (h)), the claims do not integrate the judicial exception into a practical application.
	
 				Claim Rejections - 35 USC § 101
4. 	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Independent claims 1 and 19 are directed to a system, independent claim 10 is directed to a computer readable storage medium storing computer executable instructions executed by a computing device which is/are one of the statutory categories of invention. (Step 1: YES).
	The Examiner has identified independent process Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claim 10 and 19. Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
	one or more processors and memory: 
 	receiving an invite message, wherein the invite message is associated with a first profile of a first user; 
 	receiving a selection of a link to an online service for food, wherein the link is in the invite message, wherein the selection is associated with a second profile of a second user; 
 	based on the selection, subsequently displaying: food to order via the online service; and an indication that the food to order via the online service is paid by an account associated with the first profile; 
 	receiving an indication of an order of first food of the food to order via the online service; 
 	sending an indication of a location to deliver the order of the first food; and 
 	sending an indication to not expose the location to the first user.
 	These claimed limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. The mere nominal recitation of a processing circuitry is not sufficient to take the claim out of the methods of organizing human activity grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The system comprising a memory and one or more processors in Claim 1 appears to be just software. 
Additionally, the claim limitation would also fit under Mental Processes for concepts performed of the human mind. But for the “one or more processors and memory receiving, transmitting and storing data”, The claimed steps of receiving, displaying and sending can be done absent a computer and perform by a user using pen, paper, and a phone prior to the application of the abstract idea to a computer. The mere recitation of processor and memory does not take the claim limitations out of the mental processes grouping of abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim recites a processor and memory (Claims 1 and 19) and a computing device (claim 10). The computer hardware (independent Claims 1, 10 and 19) is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 10 and 19 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification [Paragraphs 0049 and 0054] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus claims 1, 10 and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-9, 11-18 and 20 further define the abstract idea
that is present in their respective independent claims 1, 10 and 19 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-9, 11-18 and 20 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.

					Allowable Subject Matter
5. 	Claims 1-20 would be allowable if overcome the 35 USC 101 rejection

6.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.     
                                                             
Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed Romain Jeanty whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Romain Jeanty/Primary Examiner, Art Unit 3623
                                                                                                                                                                                                        











				Response to Arguments
3. 	Applicant's arguments filed April 15, 2020 have been fully considered but they are not persuasive. Applicant has amended the claims and believes the amended claims overcome the rejections under 35 U.S.C. § 101.
	In response, the examiner respectfully disagrees. The claims are directed to a well-known business practice – reducing consumption of electricity and other type of resources. While the claims may represent an improvement to the business process of consumption management, they in no way either claimed or disclosed represent a practical application.

	Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)-(h)). See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55. A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54.
	For example, limitations that are indicative of "integration into a practical application" include:
	-  Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP § 2106.05(a); 
  	-  Applying the judicial exception with, or by use of, a particular machine - see MPEP § 2106.05(b);
	- Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP §2106.05(c); and o Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).
	In contrast, limitations that are not indicative of "integration into a practical application" include:

	-   Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
	-   Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
	-   Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").
	In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application. The identified additional non-abstract elements recited in the independent claims are: a processor, a memory, a measuring device, and display device (Claim 130), remote management device, and a remote device (Claim 140). These generic computer hardware merely performs generic computer functions of receiving, processing and transmitting data and represent a purely conventional implementation of applicant's resource consumption and do not represent significantly more than the abstract idea. See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
	These recited additional elements are merely generic computer components. The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application. See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
	The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)). The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e) (h)), the claims do not integrate the judicial exception into a practical application.
	 

	In response, the examiner respectfully disagrees. The claim recites a memory and a processor. These merely implement the abstract idea in the manner of “apply it”. The processor merely serves to provide access to information. The processor is a generic element which merely confines the abstract idea steps to a particular technological environment. These steps could be performed manually by storing information manually. 
The recitation of a generic processor does not integrate the abstract idea of managing a supply chain by generating a plan (i.e. a method of organizing human activity as to how a supply chain is managed into a practical application nor provide significantly more. MPEP 2106 states:
	It is notable that mere physically or tangibility of an additional element or elements is not a relevant consideration in Step 2B. As the Supreme Court explained in Alice Corp mere physical or tangible Implementation of an exception is not in itself an Inventive concept end does not guarantee eligibility:
	
The fact that a computer "necessarily exist[s] in the physical, rather than purely conceptual, realm," is beside the point. There is no dispute that a computer is a tangible system (In § 101 terms a "machine"), or that many computer-implemented claims are formally addressed to patent-eligible subject. But if that were the end of the § 101 inquiry, an applicant could claim any principle of the principle or social sciences by reciting a computer system configured to implement the relevant concept. Such a result would make the determination of patent eligibility “depend simply on the draftsman’s art,” Flook supra, at 593, 98 S. Ct. 2522, 57 L. Ed. 2d 451, thereby eviscerating the rule that "flaws of nature, natural phenomena, and abstract Ideas are not patentable,”” Myriad, 133 S. Cl. 1289, 188 L Ed. 2d 124, 133).


Further MPEP 2016.05(d)(ii), Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) - this is an element the courts have recognized as well-understood, routine and conventional.
The generic recitation of a processor and memory which use a network to transmit data is merely confining the abstract idea to a particular technological environment without significantly more and without reciting a practical application.
The steps or functions of acquiring and transmitting, provide significantly more when implemented using generic computer elements. These elements merely confine the abstract idea steps to a particular technological environment.  The abstract idea can be considered organizing human activity. The steps can be performed using pencil and paper - the generic recitation of a computer is merely confining the abstract idea to a particular technological environment.
	The claims broadly recite a processor and memory for storing information and the use of a computer to receive, process and display information. Applicant’s specification (Paragraph 0041 and 0042) further discloses a database, but does not limit it to electronic databases per se - this "central repository'' could be implemented using paper files, and is not required and the forms can be stored in spreadsheets (i.e. an electronic version of a paper form). 
	Thus the judicial exception is not integrated into a practical application because the use of a computer/database for performing these steps is generic and thus do not provide a practical application nor provide significantly more.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process and display data and thus do not provide an inventive concept in the claims
	The dependent claims when analyzed and each taken as a whole are held to be patent  ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that  the claims are not directed to an abstract idea.
	Because the claimed invention as a whole recites an abstract idea whose implementation is generically implemented (i.e. uses conventional computer components and functions such as communicating over a network and processing data) and thus does not incorporate the abstract idea into a practical application and does not provide significantly more, the claimed invention is not patent eligible under 35 USC 101. 	

	 			Claim Rejections - 35 USC § 101
3. 	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4. 	Claims 130-149 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Independent claim 130 is directed to a method, and independent claim 11 is directed to a system. The claims are directed to the abstract idea of classifying customers in an e-commerce environment. This is an abstract mental process which can be performed in the human mind or via pen and paper. Additionally the abstract idea is directed to organizing human activity. The claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception - Yes - mental process). 
 	
Taken Independent claim 130 as an example, claim 130 recites:
	a resource consumption management system, comprising: 
	acquiring, values associated with consumption of a resource by an entity based on data captured;  
transmitting a signal for determining, based at least in part on the values acquired, one or more goals for more efficient consumption of the resource by the entity;
transmitting a signal for displaying, to at least one person of the entity, while the resource is being consumed at a location by the entity, at least one of the goals; and 
transmitting a signal for displaying, to at least one person, one or more indicators of progress by the entity toward at least one of the goals.
These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of a generic processor. Other than the recitation of "first computing system, via a classifier of a second computing system”, nothing in the claimed steps precludes the step from practically being performed in the mind. 
The claim does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. The claim recites the additional elements of “a memory, a processor, computer system, and a remote display device”.
”This is a mere nominal recitation of a generic processor that does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited - Yes - mental process).
	The claim does not integrate the abstract idea into a practical application. The claims recite combination of additional elements to perform the method steps. The generic processor is recited at a high level of generality merely performs generic computer functions of receiving and processing data. The generic data channels merely apply the abstract idea using generic computer components. The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claim does not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims do no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)). The recited generic first computing system, via a classifier of a second computing system is no more than mere instructions to apply the exception using  generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Integrated into a Practical Application -No).
	As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible (Provide Inventive Concept - No). The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.
	Further, Applicant's specification (i.e., Pages 8 and 10) discloses that the claimed elements directed to a memory and processor, at best merely comprise generic computer hardware which is commercially available. More specifically Applicant's claimed features directed to a system (independent claim 11) do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the method recited, "the method does not contain structures to provide a significantly more than the abstract idea. The method claim does not even recite a computer to perform the claimed steps. Therefore, claim 13 falls short the 35 USC 101 requirement under the same rationale.  
The remaining independent claims  and 16 fall short the 35 USC 101 requirement under the same rationale.  These claims do not contain structures to provide a significantly more than the abstract idea. 
	Dependent claims 2-10, 12-15, and 17-20 when analyzed and each taken as a whole are held to be patent  ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that  the claims are not directed to an abstract idea.
4. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO- 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RJ/
/ROMAIN JEANTY/Primary Examiner, Art Unit 3623